Case 1:17-cr-00222-JMS-TAB Document 1377 Filed 09/24/20 Page 1 of 5 PageID #: 13655




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                            )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )        No. 1:17-cr-00222-JMS-TAB
                                                        )
   JOHN E. BELL,                                        ) -09
                                                        )
                                 Defendant.             )

                                                ORDER

                                              I. Background

          Defendant filed a pro se motion that the Court construed as a motion for compassionate

   under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

   Dkt. 1365. The Court appointed counsel to represent Defendant, dkt. 1367, and counsel has

   appeared on his behalf, dkt. 1372.

          As relevant here, § 603 of the First Step Act allows the Court to reduce a sentence if the

   defendant shows an "extraordinary and compelling reason" warranting a sentence reduction. 18

   U.S.C. § 3582(c)(1)(A)(i). That section prevents a court from modifying a sentence until "after

   the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

   a request by the warden of the defendant's facility, whichever is earlier." 18 U.S.C.

   § 3582(c)(1)(A). This Court has held that the exhaustion requirement is not jurisdictional and can

   be waived by the government but that the Court cannot waive it over the government's objection.

   See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr.
Case 1:17-cr-00222-JMS-TAB Document 1377 Filed 09/24/20 Page 2 of 5 PageID #: 13656




   21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-CMM-1, Dkt. 137 (S.D. Ind. Apr.

   28, 2020).

           On September 9, 2020, the United States filed a document that purports to be a "motion to

   dismiss" Defendant's motion for compassionate release. Dkt. 1370. The United States argues that

   the Court should "dismiss" Defendant's motion because he does not allege that he has exhausted

   administrative remedies and because his motion for compassionate release is barred by a plea

   waiver. Id. The United States offers no authority supporting its filing of a "motion to dismiss" a

   motion for compassionate release. Instead, it puts forth arguments for denial of the motion that are

   more properly raised in a response to a fully-briefed motion. Nonetheless, because the United

   States has filed nearly identical motions in multiple cases, the Court will address its arguments

   here.

                                             II. Discussion

   A.      Exhaustion of Administrative Remedies

           First, the Court will not deny Defendant's motion for compassionate release for failure to

   exhaust administrative remedies at this time. The Court has repeatedly refused to preemptively

   deny motions for compassionate release on exhaustion grounds. Instead, the Court has—with the

   United States' support—repeatedly found that judicial economy favors giving defendants

   additional time to exhaust, even when the defendant filed a motion for compassionate release too

   soon. See, e.g., United States v. Fraley, No. 4:15-cr-00028-TWP-VTW-10, Dkt. 964 (United States

   agreeing to stay proceedings for 24 days so that the defendant could exhaust administrative

   remedies where the defendant filed her motion for compassionate release too soon). The Court will

   do the same in this case.




                                                    2
Case 1:17-cr-00222-JMS-TAB Document 1377 Filed 09/24/20 Page 3 of 5 PageID #: 13657




   B.     Briefing Schedule

          Accordingly, as it has done in multiple other cases, the Court ORDERS as follows:

          Pending counsel’s review and analysis of Defendant’s eligibility for compassionate release

   pursuant to the First Step Act of 2018, and to allow counsel to communicate with Defendant

   regarding the attorney-client relationship, this matter is stayed. Proceedings will resume, and the

   stay will be lifted, when counsel files an Amended Motion for Compassionate Release on

   Defendant’s behalf or adopts Defendant’s previously-filed Motion (by notifying the Court and

   filing a motion to lift the stay), a Stipulation to Reduction of Sentence is filed, or the Court grants

   counsel’s motion to withdraw from Defendant’s case. The Court notifies the parties that, if one of

   these events has not occurred by December 22, 2020, the Court will lift the stay and enter a

   briefing order. The Court will extend the stay only upon motion from Defendant's counsel that is

   supported by good cause.

          Any Amended Motion for Compassionate Release or motion to lift stay and adoption of

   Defendant’s previously-filed Motion filed consistent with this Order must be supported by

   evidence that Defendant has exhausted administrative remedies or that 30 days have passed since

   the Warden received Defendant's request for compassionate release (such as a document showing

   the warden's receipt of the request, a denial from the warden, or a declaration under penalty of

   perjury stating when Defendant made the request for compassionate release, the contents of the

   request, and how it was transmitted to the warden). Alternatively, Defendant's counsel may confer

   with the United States and submit a statement certifying that the United States agrees that

   Defendant has exhausted administrative remedies or that the United States will waive the

   exhaustion requirement in this case.




                                                     3
Case 1:17-cr-00222-JMS-TAB Document 1377 Filed 09/24/20 Page 4 of 5 PageID #: 13658




           If the United States believes that Defendant has not exhausted his administrative remedies

   when counsel files an amended motion or adopts Defendant's previously filed motion, it may raise

   that argument in its response. Likewise, if Defendant has not exhausted his administrative remedies

   by December 22, 2020, the Court may consider denying his motion without prejudice at that time.

   C.      Plea Waiver

           The United States' plea waiver argument also fails. 1 The United States argues that

   Defendant waived his right to seek a sentence modification based on the terms of his plea

   agreement. Dkt. 1370. Defendant entered into his plea agreement in June 2018, dkt. 209, and he

   pled guilty on November 14, 2018, dkt. 496. His plea agreement stated that he agreed not to

   "contest, or seek to modify" his sentence, including in "an action brought under 18 U.S.C. § 3582,"

   with an exception not relevant here. Dkt. 209 at 10. Defendant entered into his plea agreement

   before the First Step Act was enacted. At the time of his plea agreement, § 3582 provided that only

   the Bureau of Prisons ("BOP") could bring a motion for sentence reduction based on

   "extraordinary and compelling reasons." 18 U.S.C. § 3582(c)(1)(A) (2016). The First Step Act,

   enacted on December 21, 2018, provided for the first time the ability to seek a sentence reduction

   under § 3582 upon a defendant's motion. See 132 Stat. 5194, 5239 (2018) (First Step Act, § 603).

           In order for a waiver of rights to be knowing and voluntary, a defendant must understand

   the choice confronting him. United States v. Alcala, 678 F.3d 574, 579 (7th Cir. 2012). Further, a

   waiver provision in a plea agreement is only applicable to rights available to the defendant at the

   time the plea is entered. United States v. Olano, 507 U.S. 725, 733 (1993) ("[W]aiver is the

   'intentional relinquishment or abandonment of a known right.'") (quoting Johnson v. Zerbst, 304

   U.S. 458, 464 (1938)). Because Defendant did not have the right to petition for a sentence reduction


           1
           The United States has raised this issue in multiple cases, and the Court concludes that no response
   from Defendant is necessary.

                                                       4
Case 1:17-cr-00222-JMS-TAB Document 1377 Filed 09/24/20 Page 5 of 5 PageID #: 13659




   based on "extraordinary and compelling reasons" under § 3582 at the time he pled guilty, he could

   not have knowingly waived the right to do so at the time he entered his plea. Defendant therefore

   did not waive his right to petition the Court for a sentence modification based on "extraordinary

   and compelling reasons" in his plea agreement. See United States v. Burrill, 445 F. Supp. 3d 22,

   25 (N.D. Cal. 2020) (reaching same conclusion); compare United States v. Egebrecht, No. 2:17-

   cr-00007-JRS-CMM-01, 2020 WL 3510775, at *2–4 (S.D. Ind. June 29, 2020) (finding motion

   for compassionate release barred by plea waiver where defendant entered into plea agreement after

   First Step Act was enacted). The United States does not cite any cases holding that a defendant

   who signed a plea waiver before the First Step Act was enacted is barred from pursuing a motion

   for compassionate release directly with a district court.

          Accordingly, the United States' motion to dismiss, dkt. [1370], is denied. The case will

   continue to proceed as set forth in Part II.B of this Order.

          IT IS SO ORDERED.




         Date: 9/24/2020




   Distribution:

   All Electronically Registered Counsel




                                                     5
